Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 1 of 37 Page ID #:11




                    EXHIBIT A
                  Case
Electronically FILED       2:20-cv-07821-AB-PVC
                     by Superior                                         Document
                                 Court of California, County of Los Angeies               1-2 FiledR. Carter,
                                                                            on *^^^23/20^^g5|;J^^l^^^^rri 08/27/20       Page 2of of
                                                                                                              Executive Otficer/Clerk    37by N.Page
                                                                                                                                      Court,             ID #:12
                                                                                                                                                Aivarez,Deputy Cierk
                                                                                                                                                                  SUM-100
                                                     SUMMONS                                                                        FOR COURT USE ONLY
                                                                                                                                (SOLO PARA USO DE LA CORTE)
                                             (CITACION JUDICIAL)
          NOTICE TO DEFENDANT:
          (AVISO AL DEMANDADO):
          FORD MOTOR COMPANY; and DOES 1 through 30, inclusive


          YOU ARE BEING SUED BY PLAINTIFF:
          (LO ESTA DEMANDANDO el DEMANDANTE):
          ANDREA BROWN


           NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
           below.
              You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
           served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
           case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
           Online Self-Help Center {www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
           the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
           may be taken without further warning from the court.
              There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
           referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
           these nonprofit groups at the California Legal Services Web site {www.lawhelpcalifornia.org). the California Courts Online Self-Help Center
           {www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
           costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
           (AVISOI Lo han demandado. Si no responde dentro de 30 dias, la code puede decidir en su contra sin escuchar su versidn. Lea la informacidn a
           continuacidn.
              Tiene 30 DiAS DE CALENDARIO despuds de que le entreguen esta citacidn y papeles legates para presentar una respuesta por escrito en esta
           corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefdnica no lo protegen. Su respuesta por escrito tiene que estar
           en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
           Puede encontrar estos formularies de la corte y mds informacidn en el Centro de Ayuda de las Cortes de California fwww.sucorte.ca.gov;, en la
           biblioteca de leyes de su condado o en la corte que le quede mds cerca. Si no puede pagar la cuota de presentacidn, pida al secretario de la corte
           que le dd un formulario de exencidn de page de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
           podrd guitar su sueldo, dinero y bienes sin mds advertencia.
             Hay otros requisites legates. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
           remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpta con los requisites para obtener servicios legates gratultos de un
           programs de servicios legates sin fines de lucre. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
           fwww.lawhelpcalifornia.org;, en el Centro de Ayuda de las Cortes de California, fwww.sucorte.ca.gov; o ponidndose en contacto con la corte o el
           colegio de abogados locales. A VISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
           cualquier recuperacldn de $10,000 6 mds de valor recibida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
           pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
          The name and address of the court is:                                                        CASE NUMBER:
                                                                                                       (Numaro del Caso):
          (El nombre y direccidn de la corte es):
            Stanley Mosk Courthouse                                                                      2 03X0^2 7 82                                             0
           111 North Hill Street
           Los Angeles CA 90012
          The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
          (El nombre, la direccidn y el numero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
           Elliot Conn Bar No. 279920                                       (415) 417-2780
           354 Pine St., 5th Floor, San Francisco, CA 94104                        Sherri R. Carter Executive Officer / Clerk of Court
          DATE:                                                                Clerk, by                                                                           , Deputy
          (Fecha)
                         07/23/2020                                                                      N. Alvarez                                                 (Adjunto)
                                                                               (Secretario)
         (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
         (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                           NOTICE TO THE PERSON SERVED: You are served
                                           1. I  I as an individual defendant.
                                           2. I  I as the person sued under the fictitious name of (specify):


                                                3.          on behalf of (specify): Fofd Motor Company

                                                       under: [MD CCP 416.10 (corporation)                           I---- 1 CCP 416.60 (minor)
                                                              I  I CCP 416.20 (defunct corporation)                  I     I CCP 416.70 (conservatee)
                                                              I  I CCP 416.40 (association or                   partnership) |    | CCP 416.90 (authorizedperson)
                                                             I    I other(specify):
                                                4. I      I by personal delivery on (date):
                                                                                                                                                                     Page 1 of 1
           Form Adopted for Mandatory Use
             Judicial Coundl of California
                                                                                  SUMMONS                                                 Code of Civil Procedure §§ 412.20,465
                                                                                                                                                            WWW. courtinfo. ca. gov
            SUM-100 (Rev. July 1,2009]
Electronically FILED by Superior Court of California, County of Los Angeles on 07/23/2020 05:1^ PM Sherri R. Carter, Executive Officer/Cierk of Court, by N. Aivarez,Deputy Cierk
                 Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 3 of 37 Page ID #:13
                                         Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Dennis Landin




                          1     CONN LAW, PC
                                ELLIOT CONN                                   Bar No. 279920
                          2     354 Pine Street, 5th Floor
                                San Francisco, CA, 94104
                          3     Telephone: (415)417-2780
                                Facsimile: (415) 358-4941
                          4     elliot@connlawpc.com
                          5     Attorneys for Plaintiff ANDREA BROWN
                          6
                          7

                          8
                                                        IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
                          9
                                                                   IN AND FOR THE COUNTY OF LOS ANGELES
                        10
                        11      ANDREA BROWN,                                                                  Case No.              20STOV27820

                        12                                         Plaintiff,                                  COMPLAINT FOR DAMAGES FOR:
                        13                  vs.                                                                (1) BREACH OF EXPRESS WARRANTY,
                                                                                                                   CIVIL CODE §1790, ETSEQ.; AND
                        14      FORD MOTOR COMPANY; and DOES 1
                                through 30, inclusive.                                                         (2) VIOLATION OF THE MAGNUSON-
                        15                                                                                         MOSS WARRANTY ACT, 15 U.S.C.
                                                                   Defendants.                                     %2301, ET SEQ.;
                        16
                        17                                                                                     Unlimited Civil Case
                        18                                                                        /            JURY TRIAL DEMANDED
                        19
                                                                                            INTRODUCTION
                        20
                                 1.         Plaintiff ANDREA BROWN brings this action as an individual for statutory breach of
                        21
                                warranty against Defendants FORD MOTOR COMPANY (hereinafter “FORD”), and DOES 1
                        22
                                through 30, under California’s Song-Beverly Consumer Warranty Act and the Magnuson-Moss
                        23
                                Warranty Act arising from a defective 2016 Ford Focus, VIN: 1FADP3F28GL271295
                        24
                                (hereinafter the “Vehicle”). On information and belief. Plaintiff alleges the following:
                        25
                                                                                                      PARTIES
                        26
                                2.          Plaintiff ANDREA BROWN is an individual over the age of 18 years. At all relevant
                        27
                                times herein, ANDREA BROWN was, and currently is, a resident of the state of California."
                        28

                                                                                                       .   1
                                                                                                Complaint for Damages
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 4 of 37 Page ID #:14




    1   3.      Defendant FORD is, and at all times relevant herein was, a Delaware corporation
    2   conducting business in California. FORD was and is the manufacturer and/or warrantor of the
    3   Vehicle.
    4                                           DOE DEFENDANTS
    5   4.      Plaintiff does not know the true names and capacities, whether corporate, partnership,
    6   associate, individual or otherwise, of Defendants sued herein as DOES 1 through 30, inclusive,
    7   pursuant to §474 of the California Code of Civil Procedure. Plaintiff is informed and believes
    8   and thereupon alleges that Defendants DOES 1 through 30, inclusive, are in some manner
    9   responsible for the acts, occurrences and transactions set forth herein and are legally liable to
   10   Plaintiff. Plaintiff will seek leave to amend this complaint to set forth the true names and
   11   capacities of said fictitiously-named Defendants, together with appropriate charging allegations,
   12   when ascertained.
   13                                      AGENCY AND ALTER EGO
   14   5.      At all times mentioned herein each Defendant, whether actually or fictitiously named
   15   herein, was the principal, agent (actual or ostensible), or employee of each other Defendant and
   16   in acting as such principal or within the course and scope of such employment or agency, took
   17   some part in the acts and omissions hereinafter set forth, by reason of which each Defendant is
   18   liable to Plaintiff for the relief prayed for herein.
   19                                      JURISDICTION AND VENUE
   20   6.      Venue is proper in Los Angeles County because Plaintiff resides in Los Angeles County,
   21   all of the repairs to the Vehicle were conducted by FORD’s agents in Los Angeles County, the
   22   Vehicle is garaged in Los Angeles County, and Ford conducts business in Los Angeles County.
   23   7.      This Court has jurisdiction over Plaintiffs claims because the Vehicle was originally sold
   24   in California, Plaintiff is a resident of California, and Defendant FORD is qualified to do
   25   business in California and regularly conducts business in California. Furthermore, the acts and
   26   omissions complained of occurred in California.
   27   //

   28   //

                                                              2
                                                     Complaint for Damages
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 5 of 37 Page ID #:15




    1                                         OPERATIVE FACTS
    2   8.     On, or around, January 7, 2016, the Vehicle was sold new, in California, and registered in
    3   California. The original title to the Vehicle passed in California.
    4   9.     On, or around, August 14, 2017, Plaintiff purchased the Vehicle. The cash price of the
    5   Vehicle was $15,022.09, excluding finance charges. The Vehicle was purchased primarily for
    6   personal and family use. The vehicle is currently registered in California.
    7   10.    Plaintiffs purchase of the Vehicle was accompanied by express warranties offered by
    8   Defendant FORD and extending to Plaintiff. These warranties were contained in the warranty
    9   booklet.
   10   11.    FORD’S basic warranty covers any repairs or replacements needed during the warranty
   11   period due to defects in factory materials or workmanship. Any required adjustments would also
   12   be made during the coverage period. All warranty repairs and adjustments, including parts and
   13   labor, were to be made at no charge. Additional warranties were set forth in the warranty booklet
   14   and are incorporated herein by reference as though fully set forth.
   15   12.    In fact, when delivered, the Vehicle was defective in materials and workmanship, such
   16   defects being discovered within the warranty period. Within one of year of purchase, and less than
   17   12,000 miles of use. Plaintiff began to experience defects with the Vehicle.
   18   13.    Plaintiff returned the Vehicle to FORD authorized repair facilities no fewer than 6 times
   19   and the Vehicle has been out of service for repair for no fewer than 102 days. The Vehicle was in
   20   repair facilities for an unreasonable period of time and an unreasonable number of times. Despite
   21   the prolonged period during which FORD was given the opportunity to repair the Vehicle, many
   22   of the most serious defective conditions were not repaired.
   23   14.    The defects experienced by Plaintiff with the Vehicle substantially impair its use, value,
   24   and safety to Plaintiff. Despite Plaintiffs effort to give FORD the opportunity to repair the
   25   Vehicle, the nonconforming and defective conditions were never fully repaired. The Vehicle
   26   continues to this day to exhibit many of the defective conditions described above.
   27   15.    Plaintiff requested that FORD repurchase her Vehicle. FORD failed to do so.
   28   //

                                                            3
                                                   Complaint for Damages
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 6 of 37 Page ID #:16




    1     PLAINTIFF IS NOT BOUND BY THE VARGAS V. FORD MOTOR COMPANY CLASS
    2                                       ACTION SETTLEMENT
    3   16.    The Vehicle was originally sold on January 7, 2016.
    4   17.    It was subsequently sold, at auction, on June 19, 2017.
    5   18.    The Vehicle was then sold to Plaintiff on, or around, August 14, 2017, and registered in
    6   Plaintiffs name on, or around, September 13, 2017.
    7   19.    As a result of the timing of the purchase, neither Plaintiff, nor the selling dealership could
    8   have received Notice of Class Action Settlement in the case of Vargas v. Ford Motor Co., United
    9   States District Court, Central District of California, Case No. 2:12-cv-08388-AB-FFM.
   10   20.    The class action administrator in the Vargas case received class vehicle registration data
   11   on, or about, June 5 - June 7, 2017. That data was used to send class notice on July 7, 2017.
   12   Because the Vehicle was sold after June 7, 2017, the dealer purchaser would not have received
   13   notice. And because Plaintiff did not purchase the Vehicle until August 14, 2017, she also did not
   14   receive notice. Nor was she informed of the pendency of the class action settlement by the selling
   15   dealership, or otherwise. As such, she was deprived of her opportunity to opt out of the class
   16   action settlement.
   17   21.    Under fundamental due process principles, an absent class member who was not given
   18   notice in a class action, is not bound by the previous class settlement or judgment, and is free to
   19   bring his own individual claims for damages in a second action. This is a recognized exception to
   20   the doctrine of res judicata. Brown v. Ticor Title Ins. Co., 982 F.2d 386, 389 (9th Cir. 1992)
   21   (prior class action has no preclusive effect if class member was not given proper notice)
   22   22.    As such, the Vargas v. Ford settlement and release does not impact Plaintiffs claims.
   23                                     FIRST CAUSE OF ACTION
                       (Breach of Express Warranty in Violation of Civil Code §1790, etseq.)
   24                                (Against FORD and Applicable DOES)
   25   23.    Plaintiff realleges and incorporates by reference as though fully set forth herein each and
   26   every allegation contained in the paragraphs above.
   27   24.    The Vehicle is a “New Motor Vehicle” as defined in Civil Code § 1793.22(e)(2).
   28   25.    FORD is a “manufacturer” as defined in California Civil Code §1791(j). Plaintiff is
                                                           4
                                                  Complaint for Damages
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 7 of 37 Page ID #:17




    1   informed and believes and thereupon alleges that Defendant FORD is the warrantor and thus

    2   obligated to comply with Civil Code ^\19\,et seq., pursuant to Civil Code §1795.
    3   26.      Plaintiffs purchase of the Vehicle was accompanied by express factory warranties offered
    4   by Defendant FORD to Plaintiff.
    5   27.      The express warranties described and incorporated herein by reference are each an

    6   “express warranty” as defined in California Civil Code §1791.2(a)(1).
    7   28.      FORD’S express warranties covered any repairs or replacements needed during the

    8   warranty period due to defects in factory materials or workmanship. Any required adjustments or
    9   repairs would also be made during the basic coverage period. All warranty repairs and
   10   adjustments, including parts and labor, were to be made at no charge. Additional warranties were
   11   set forth in the warranty booklet, and are incorporated herein by reference as though fully set
   12   forth.
   13   29.      In fact, when delivered to Plaintiff, the Vehicle was defective in materials and
   14   workmanship, such defects being described above and discovered within the warranty periods.
   15   30.      Plaintiff returned the Vehicle to authorized FORD servicing dealerships for repairs on no

   16   fewer than 6 occasions for safety related issues and the Vehicle has been out of service for
   17   warranty repair for no fewer than 102 days. Despite the number of times FORD was given the
   18   opportunity to repair the Vehicle, FORD and its authorized representatives have failed to repair
   19   the Vehicle so as to bring it into conformity with the warranties set forth herein. In fact. Plaintiff
   20   found it necessary to bring the Vehicle in on multiple occasions for the same repairs.
   21   31.      The dangerous defects experienced by Plaintiff with the Vehicle substantially impair its
   22   use, value, and safety to Plaintiff. Despite Plaintiffs repeated efforts to allow FORD the
   23   opportunity to repair the Vehicle, many nonconforming and defective conditions were never
   24   repaired. The Vehicle continues to exhibit the problems described above.
   25   32.      Asa direct and proximate result of Defendant’s violation of its obligations under the

   26   Song-Beverly Consumer Warranty Act, Plaintiff has suffered actual, consequential, and incidental
   27   damages, including but not limited to money expended on the purchase of the Vehicle, damages

   28   associated with the inconvenience suffered as a result of the complete failure of the Vehicle to
                                                            5
                                                   Complaint for Damages
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 8 of 37 Page ID #:18




    1   operate properly, the loss of use of the Vehicle during the time it has been at the dealership for
    2   repairs, other incidental and consequential damages, and attorney’s fees, which Plaintiff has
    3   incurred and will continue to incur in order to protect her rights in this matter.
    4   33.      Asa direct and proximate result of FORD’s willful violation of its obligations under the

    5   Song-Beverly Consumer Warranty Act, Plaintiff is entitled to have FORD either replace the
    6   goods or reimburse Plaintiff. Plaintiff has the choice to elect either option, pursuant to California
    7   Civil Code §1793.2(d)(2).
    8   34.      As a direct and proximate result of FORD’s willful violation of its obligations under the
    9   Song-Beverly Consumer Warranty Act, Civil Code § 1794(c) Plaintiff is entitled to a civil penalty
   10   of two times actual damages.
   11   35.      Pursuant to Civil Code § 1794(d), Plaintiff is entitled to recover a sum equal to the
   12   aggregate amount of costs and expenses, including attorney’s fees. As a proximate result of
   13   FORD’s misconduct as alleged herein, and in an effort to protect Plaintiffs rights. Plaintiff has
   14   incurred and will continue to incur legal fees, costs, and expenses in connection therewith.
   15            WHEREFORE, Plaintiff prays for judgment as hereinafter set forth.
   16                                    SECOND CAUSE OF ACTION
                     (Violation of the Magnuson-Moss Warranty Act, 15 U.S.C. §2301, er^e^.)
   17                                  (Against FORD, and applicable DOES)
   18   36.      Plaintiff re-alleges and incorporates by reference herein each of the allegations set forth
   19   above.
   20   37.      The Magnuson-Moss Warranty Act imposes civil liability on any warrantor for, inter alia,
   21   failing to comply with any obligation under a written and/or implied warranty. 15 U.S.C.
   22   §2310(d)(1). The Act authorizes suits for damages and other legal and equitable relief and the
   23   award of attorneys’ fees. 15 U.S.C. §§2310(d)(l), 2310(e).
   24   38.      The Vehicle is tangible personal property distributed in commerce, normally used for
   25   personal, family, or household purposes. As such, the Vehicle is a “consumer product” as that
   26   term is defined in 15 U.S.C. §2301(1).
   27   39.      Plaintiff purchased the Vehicle and is a “consumer” as that term is defined in 15 U.S.C.
   28   §2301(3).
                                                             6
                                                    Complaint for Damages
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 9 of 37 Page ID #:19




    1   40.    At all relevant times, FORD has been a company engaged in the business of designing,

    2   manufacturing and selling the Vehicle to Plaintiff as well as the general public. As part of the sale

    3   of the Vehicle, Defendant FORD has given or offered to give a written warranty affirming that the
    4   Vehicle was free from defects in material or workmanship for the duration of the express
    5   warranty period. As such. Defendant FORD is a “warrantor” within the meaning of 15 U.S.C.
    6   §2301(5), and the warranty is a “written warranty” as that term is defined in 15 U.S.C. §2301(6).
    7   41.    The Vehicle is also subject to an implied warranty of merchantability. As such, FORD is a
    8   “warrantor” within the meaning of 15 U.S.C. §2301(5), and the Vehicle is equipped with an
    9   “implied warranty” as that term is defined in 15 U.S.C. §2301(7).
   10   42.    By failing to repair the Vehicle to bring it into conformity with the written and implied
   11   warranties, FORD has breached and will continue to breach both the written and implied
   12   warranties. FORD has had more than adequate opportunity to cure the problem but has not done
   13   so.
   14   43.     Plaintiff has had sufficient direct dealings with FORD or its agents (dealerships) to
   15   establish privity of contract between FORD, on the one hand, and Plaintiff, on the other hand.
   16   Nonetheless, privity is not required here because Plaintiff is an intended third-party beneficiary of
   17   contracts between FORD and its dealers, and specifically, of their express and implied warranties.
   18   The dealers were not intended to be the ultimate users of the Vehicle and have no rights under the
   19   warranty agreements provided with the Vehicle; the warranty agreements were designed for and
   20   intended to benefit purchasers and lessees of the Vehicle only.
   21   44.     Affording FORD a reasonable opportunity to cure their breach of the express and implied
   22   warranties would be unnecessary and futile. Under the circumstances, the remedies available
   23   under any informal settlement procedure would be inadequate and any requirement that Plaintiff
   24   resort to an informal dispute resolution procedure and/or afford FORD a reasonable opportunity
   25   to cure its breach of warranty is excused and thereby deemed satisfied.
   26   45.     Plaintiff would suffer economic hardship if she returned the Vehicle, but did not receive
   27   the return of all payments made by her. Thus, Plaintiff has not re-accepted the Vehicle by
   28   retaining the Vehicle.
                                                            7
                                                   Complaint for Damages
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 10 of 37 Page ID #:20




     1   46.    Plaintiff has been damaged and will continue to be damaged by FORD’s failure to comply
     2   with its obligations under the applicable express and implied warranties. As a direct and
     3   proximate result of FORD’s breach of warranty, Plaintiff has suffered actual economic damages.
     4          WHEREFORE, Plaintiff prays for judgment as hereinafter set forth.
     5                                                 PRAYER
     6          WHEREFORE, Plaintiff prays for judgment as follows:
     7   (1)    For actual damages in excess of the jurisdictional minimum of this Court;
     8   (2)    For restitution in the form of reimbursement pursuant to California Civil Code § 1794(b)
     9   and § 1793.2(d);
    10   (3)    For civil penalty pursuant to California Civil Code § 1794(c) in an amount twice that of
    11   the actual damages;
    12   (4)    For prejudgment interest at the maximum legal rate;
    13   (5)    For attorney’s fees and costs of suit incurred herein; and
    14   (6)    For such other and further relief as the Court deems just and proper under the
    15   circumstances.
    16   Dated: July 23, 2020                            CONN LAW, PC
    17
    18                                         By:
                                                         ELLIOT CONN
    19
    20

    21
    22

    23

    24

    25

    26
    27

    28

                                                              8
                                                     Complaint for Damages
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 11 of 37 Page ID #:21




     1                                     JURY TRIAL DEMANDED
     2          Plaintiff demands a trial by jury on all issues so triable.
     3   Dated: July 23, 2020                              CONN LAW, PC
     4

     5                                          By:
                                                           ELLIOT CONN
     6
     7

     8

     9
    10
    11
    12
    13
    14

    15
    16
    17
    18
    19
   20

   21
   22

   23

   24

   25

   26
   27

   28

                                                               9
                                                      Complaint for Damages
                  Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 12 of 37 Page ID #:22
Electronically FILED by Superior Court of California. County of Los Angeies on 07/23/20|j:^|?(:t5\^^^5rri R. Carter, Executive Officer/Cterk of Court, by N. Aivarez.Deputy                   q

            ATTORNEY OR PARTY WITHOUT ATTORNEY (Name. State Bar number, and address):                                                             FOR COURT USE ONLY
          “Elliot Conn Bar No. 279920
           Conn Law, PC
           354 Pine St., 5th Floor, San Francisco, CA 94104
                 TELEPHONE NO.: (41 5) 417-2780                             FAX NO.: (415)358-4941
            ATTORNEY FOR (Name): Andrea Brown
          SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
              STREETADDREss:111 NoTth Hill Street
                   MAILING ADDRESS:
                  CITY AND ZIP CODE: Los Angelos 90012
                      BRANCH NAME: Stanley Mosk Courthouse
                CASE NAME:
                Brown v. Ford Motor Company
                                                                                                                                 CASE NUMBER:
                   CIVIL CASE COVER SHEET                                       Complex Case Designation
           IZD Unlimited                      C
                                         Limited
                                                                                      ] Joinder
                                                                                                                                      2 0STCV27820
                       (Amount           (Amount                    Counter
                                                                                                          JUDGE:
                       demanded          demanded is        Filed with first appearance by defendant
                       exceeds $25,000)  $25,000 or less)       (Cal. Rules of Court, rule 3.402)          DEPT:
                                            Items 1-6 below must be completed (see Instructions on page 2).
           1. Check one box below for the case type that best describes this case:
              Auto Tort                                    Contract                               Provisionally Complex Civil Litigation
              □ Auto (22)                                        Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
              I     Uninsured motorist (46)                      Rule 3.740 collections (09)      I    I Antitrust/Trade regulation (03)
                 Other PI/PD/WD (Personal Injury/Property                    J Other collections (09)                    I   I Construction defect (10)
                 Damage/Wrongful Death) Tort                                 ] Insurance coverage (18)                   I   I Mass tort (40)
                 I   I Asbestos (04)                                         ] Other contract (37)                       I   I Securities litigation (28)
                 I   I Product liability (24)                       Real Property                                        I   I Environmental/Toxic tort (30)
                 I   I Medical malpractice (45)                     I   I Eminent domain/inverse                         I    I Insurance coverage claims arising from the
                 CZU Other PI/PDAfttD (23)                                condemnation (14)                                     above listed provisionally complex case
                                                                    I I Wrongful eviction (33)                                  types (41)
                   Non-PI/PD/WD (Other) Tort
                 I----- Business tort/unfair business practice (07) I I Other real property (26)                         Enforcement of Judgment
                 □ Civil rights (08)                                Unlawful Detainer                                    I    I Enforcement of judgment (20)
                 I      Defamation (13)                             I j Commercial (31)                                  Miscellaneous Civil Complaint
                 n Fraud (16)                                       EZI Residential (32)                                 □ RICO (27)
                 I   Intellectual property (19)                         I   I Drugs (38)                                 I   I Other complaint (not specified above) (42)
                 I   Professional negligence (25)                       Judicial Review                                  Miscellaneous Civil Petition
                 CZl Other non-PI/PD/WD tort (35)                             Asset forfeiture (05)                      I   I Partnership and corporate governance (21)
              Employment                                                       Petition re: arbitration award (11)       I   I Other petition (not specified above) (43)
              ___ Wrongful termination (36)                      Writ of mandate (02)
                    Other employment (15)                   ___ Other judicial review (39)
           2. This case I      I is   I   I is not    complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
              factors requiring exceptional judicial management:
                 a.         Large number of separately represented parties                    d.      ] Large number of witnesses
                  b.        Extensive motion practice raising difficult or novel              e.      ] Coordination with related actions pending in one or more courts
                            issues that will be time-consuming to resolve                               in other counties, states, or countries, or in a federal court
                  c.        Substantial amount of documentary evidence                        f.      ] Substantial postjudgment judicial supervision

           3. Remedies sought (check all that apply): a.I ^ I monetary b.l ^ I nonmonetary; declaratory or injunctive relief             c. I ^ I punitive
           4  Number of causes of action (specify)’          Breach of Express Warranty, Civ. Code Section 1790; (2) Violation of the Magnuson-Moss Warranty
                           ------ •  rvn .     / Act, 15 U.S.C. Section 2301
           5. This case           IS 1^ I IS not a class action suit.
           6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)

           Date: July 23, 2020
          Elliot Conn
                                              (TYPE OR PRINT NAME)                                                     (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                                           NOTICE
                • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
                  under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                  in sanctions.
                • File this cover sheet in addition to any cover sheet required by local court rule.
                • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                  other parties to the action or proceeding.
                • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl^.

           Form Adopted for Mandatory Use                                                                                            Cal. Rules of Court, rules 2.30,3.220,3.400-3.403,3.740;
             Judicial Council of California                             CIVIL CASE COVER SHEET                                               Cal. Standardsof Judicial Administration, std. 3.10
              CM-010 [Rev. July 1,2007]                                                                                                                                   www.courtinfo.ca.gov
     Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 13 of 37 Page ID #:23

                                                                                                                                       CM-OIO
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Ruie 3.740 Coiiections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Compiex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                            CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                            Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
          DamageAA/rongful Death                          Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                           Contract (not unlawful detainer           Construction Defect (10)
          case involves an uninsured                               or wrongful eviction)                 Claims Involving Mass Tort (40)
          motorist claim subject to                       Contract/Warranty Breach-Seller                Securities Litigation (28)
          arbitration, check this item                         Plaintiff (not fraud or negligence)       Environmental/Toxic Tort (30)
          instead of Auto)                                Negligent Breach of Contract/                  Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                        (arising from provisionally complex
Property Damage/Wrongful Death)                           Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                        book accounts) (09)                            Enforcement of Judgment (20)
          Asbestos Property Damage                        Collection Case-Seller Plaintiff                   Abstract of Judgment (Out of
                                                          Other Promissory Note/Collections                         County)
          Asbestos Personal Injury/
                Wrongful Death                                 Case                                          Confession of Judgment (non­
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                          domestic relations)
          toxic/environmental) (24)                       complex) (18)                                      Sister State Judgment
     Medical Malpractice (45)                             Auto Subrogation                                   Administrative Agency Award
          Medical Malpractice-                            Other Coverage                                          (not unpaid taxes)
                Physicians & Surgeons                Other Contract (37)                                      Petition/Certification of Entry of
          Other Professional Health Care                  Contractual Fraud                                       Judgment on Unpaid Taxes
                Malpractice                               Other Contract Dispute                             Other Enforcement of Judgment
                                                Real Property                                                       Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip             Eminent Domain/Inverse                          Miscellaneous Civil Complaint
                and fall)                                 Condemnation (14)                              RICO (27)
          Intentional Bodily Injury/PD/WD            Wrongful Eviction (33)                              Other Complaint (not specified
                                                                                                             above) (42)
                (e.g., assault, vandalism)           Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                           Declaratory Relief Only
                                                          Writ of Possession of Real Property                 Injunctive Relief Only (non­
                Emotional Distress                        Mortgage Foreclosure                                      harassment)
          Negligent Infliction of                         Quiet Title
                Emotional Distress                                                                            Mechanics    Lien
                                                          Other Real Property (not eminent
          Other PI/PDWVD                                                                                     Other Commercial Complaint
                                                          domain, landlord/tenant, or
                                                                                                                    Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                                 foreclosure)
                                                                                                             Other Civil Complaint
     Business Tort/Unfair Business              Unlawful    Detainer                                               (non-tort/non-complex)
         Practice (07)                               Commercial (31)
                                                                                                     Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
         false arrest) (not civil                    Drugs (38) (if the case involves illegal                 Governance (21)
          harassment) (08)                                drugs, check this item; otherwise,             Other Petition (not specified
     Defamation (e.g., slander, libel)                    report as Commercial or Residential)               above) (43)
           (13)                                 Judicial Review                                              Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                   Workplace Violence
     Intellectual Property (19)                      Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                          Abuse
         Legal Malpractice                               Writ-Administrative Mandamus                        Election Contest
         Other Professional Malpractice                  Writ-Mandamus on Limited Court                      Petition for Name Change
              (not medical or legal)                          Case Matter                                    Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ-Other Limited Court Case                              Claim
Employment                                                    Review                                         Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                                Review of Health Officer Order
                                                          Notice of Appeal-Labor
                                                             Commissioner Appeals
CM-010|Rev. July 1,2007]                                                                                                                 Page 2 of 2
                                                     CIVIL CASE COVER SHEET
        Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 14 of 37 Page ID #:24

  SHORT TITLE:   Brown v. Ford Motor Company                                                            CASE NUMBER




                                CIVIL CASE COVER SHEET ADDENDUM AND
                                        STATEMENT OF LOCATION
                 (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
                 This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



      Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                    Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


      Step 2: In Column B, check the box for the type of action that best describes the nature of the case.


      Step 3: In Column C, circle the number which explains the reason for the court filing location you have
              chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District,       7. Location where petitioner resides.
2. Permissive filing in central district.                                              8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                               9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                                10. Location of Labor Commissioner Office.

5. Location vrfiere performance required or defendant resides.                        11. Mandatory filing location (Hub Cases - unlawful detainer, limited
                                                                                      non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                 A
                     Civil Case Cover Sheet
                                                                                             B                                                         c
                                                                                      Type of Action                                          Applicable Reasons -
                           Category No.                                              (Check only one)                                          See Step 3 Above

                             Auto (22)              □ A7100 Motor Vehicle - Personal Injury/Property DamageAAfrongful Death               1,4, 11

   <° %°             Uninsured Motorist (46)        □ A7110 Personal Injury/Property DamageAVrongful Death - Uninsured Motorist           1,4, 11


                                                    □ A6070 Asbestos Property Damage                                                      1, 11
                          Asbestos (04)
                                                    □ A7221 Asbestos - Personal InjuryAA/rongful Death                                    1, 11
   ■£' -g
   Q. °
   ^  -               Product Liability (24)        □ A7260 Product Liability (not asbestos or toxic/environmental)                       1,4, 11
   Q. n
   ^ a>
   £* Q                                                                                                                                   1,4, 11
                                                    □ A7210 Medical Malpractice - Physicians & Surgeons
   fl               Medical Malpractice (45)
                                                    □ A7240 Other Professional Health Care Malpractice                                    1,4, 11
   11
   SI
   o- S’                 Other Personal
                                                    □ A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                          1,4, 11
   S E                   Injury Property            □ A7230 Intentional Bodily Injury/Property DamageAA/rongful Death (e.g.,
                                                            assault, vandalism, etc.)                                                     1,4,11
   £ S                  Damage Wrongful
   o o                     Death (23)                                                                                                     1,4, 11
                                                    □ A7270 Intentional Infliction of Emotional Distress
                                                                                                                                          1,4, 11
                                                    □ A7220 Other Personal Injury/Property DamageAAfrongful Death




  LASC CIV 109 Rev. 12/18                         CIVIL CASE COVER SHEET ADDENDUM                                                      Local Rule 2.3
  For Mandatory Use                                  AND STATEMENT OF LOCATION                                                            Page 1 of 4
       Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 15 of 37 Page ID #:25

                                                                                             CASE NUMBER
SHORT TITLE: BrowD V. Ford Motor Company


                            A                                                       B                                              C Applicable
               Civil Case Cover Sheet                                         Type of Action                                    Reasons - See Step 3
                     Category No.                                            (Check only one)                                         Above

                  Business Tort (07)         □ A6029 Other Commercial/Business Tort (not fraud/breach of contract)              1,2,3

  ■C     o           Civil Rights (08)       □ A6005 Civii Rights/Discrimination                                                1,2,3
  S •-
  S-
  £ S                Defamation (13)         □ A6010 Defamation (slander/libel)                                                 1,2,3
   5 =
  ’E* o)                Fraud (16)           □ A6013 Fraud (no contract)                                                        1,2,3
  IJ                                         □ A6017 Legai Maipractice                                                          1, 2, 3
   i2
   o ■«5
      S,     Professional Negligence (25)
                                             □ A6050 Other Professionai Maipractice (not medical or legal)                      1,2,3
   i I
  ss                    Other (35)           □ A6025 Other Non-Personal Injury/Property Damage tort                             1,2,3


              Wrongful Termination (36)      □ A6037 Wrongful Tennination                                                       1,2,3
       a>

    .2
       I,                                    □ A6024 Other Employment Complaint Case                                            1,2,3
     a.        Other Employment (15)
     E                                       □ A6109 Labor Commissioner Appeals                                                 10
    UJ

                                             □ A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful         2,5
                                                     eviction)
             Breach of Contract/ Warranty                                                                                       2,5
                         (06)                □ A6008 ContractA/Varranty Breach -Seller Plaintiff (no fraud/negligence)
                   (not insurance)                                                                                              1,2,5
                                             □ A6019 Negligent Breach of ContractAWarranty (no fraud)
                                                                                                                                1©5
                                             0 A6028 Other Breach of ContractAA/arranty (not fraud or negligence)

                                             □ A6002 Collections Case-Seller Plaintiff                                          5,6, 11
       2             Collections (09)
                                             □ A6012 Other Promissory Note/Collections Case                                     5, 11
       o
    (J                                       □ A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                 5, 6,11
                                                     Purchased on or after January 1,2014)

               Insurance Coverage (18)       □ A6015 Insurance Coverage (not complex)                                           1,2, 5,8

                                             □ A6009 Contractual Fraud                                                          1,2, 3, 5
                  Other Contract (37)        □ A6031 Tortious Interference                                                      1,2,3, 5
                                             □ A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1,2, 3, 8,9

               Eminent Domain/Inverse        □ A7300 Eminent Domain/Condemnation                Number of parcels.              2,6
                 Condemnation (14)

       0)       Wrongful Eviction (33)       □ A6023 Wrongful Eviction Case                                                     2,6
       Q.
       s
       Q.
                                             □ A6018 Mortgage Foreclosure                                                       2,6
       o>
       O'      Other Real Property (26)      □ A6032 Quiet Title                                                                2,6
                                             □ A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2,6

             Unlawful Detainer-Commercial    □ A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6, 11
       V
                         (31)
       c
       ■<5   Unlawful Detainer-Residential   □ A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6, 11
       a>                (32)
       o
                  Unlawful Detainer-
       IiS       Post-Foreclosure (34)
                                             □ A6020FUnlawful Detainer-Post-Foreclosure                                         2,6, 11

       c
       3     Unlawful Detainer-Drugs (38)    □ A6022 Unlawful Detainer-Drugs                                                    2, 6,11



                                             CIVIL CASE COVER SHEET ADDENDUM                                                  Local Rule 2.3
 LASCCIV109 Rev. 12/18
                                                AND STATEMENT OF LOCATION                                                       Page 2 of 4
 For Mandatory Use
        Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 16 of 37 Page ID #:26


SHORT TITLE: Browfi V. Ford Motor Company                                                          CASE NUMBER




                               A                                                           B                               C Applicable
                     Civil Case Cover Sheet                                          Type of Action                     Reasons - See Step 3
                           Category No.                                             (Check only one)                          Above


                      Asset Forfeiture (05)        □   A6108 Asset Forfeiture Case                                      2, 3,6

                   Petition re Arbitration (11)    □   A6115 Petition to Compel/ConfinnA/acate Arbitration              2,5
     S
    .2
     a>
        >
    D£                                             □   A6151 Writ-Administrative Mandamus                               2,8
    isu               Writ of Mandate (02)         □   A6152 Writ - Mandamus on Limited Court Case Matter               2
    =6
        3                                          □   A6153 Writ - Other Limited Court Case Review                     2


                   Other Judicial Review (39)      □   A6150 Other Writ/Judicial Review                                 2,8


                 Antitrust/Trade Regulation (03)   O   A6003 Antitrust/Trade Regulation                                 1,2,8
     c
    .2

    S
        a           Construction Defect (10)       □   A6007 Construction Defect                                        1,2,3

        s
        Q.
                   Claims Involving Mass Tort
                              (40)
                                                   □   A6006 Claims Involving Mass Tort                                 1,2,8

    E
    o
    o               Securities Litigation (28)     □   A6035 Securities Litigation Case                                 1,2,8
        >»
     re                    Toxic Tort
     c                                             □   A6036 Toxic Tort/Environmental                                   1,2,3, 8
    .2                 Environmental (30)
    .!2
    >
    S
    a.
                  Insurance Coverage Claims
                                                   □   A6014 Insurance Coverage/Subrogation (complex case only)         1,2, 5,8
                    from Complex Case (41)

                                                   □   A6141 Sister State Judgment                                      2, 5, 11
                                                   □   A6160 Abstract of Judgment                                       2,6
  c c
  u <u
  E E                     Enforcement              □   A6107 Confession of Judgment (non-domestic relations)            2,9
  S -a                  of Judgment (20)           □   A6140 Administrative Agency Award (not unpaid taxes)             2,8
  a ^
  LU *0                                            □   A6114 Petition/CertificateforEntryof Judgment on Unpaid Tax      2,8

                                                   □   A6112 Other Enforcement of Judgment Case                         2,8,9


                            RICO (27)              □   A6033 Racketeering (RICO) Case                                   1,2,8


                                                   □   A6030 Declaratory Relief Only                                    1,2,8

  =" tI
  s o
                       Other Complaints            □   A6040 Injunctive Relief Only (not domestic/harassment)           2, 8
                   (Not Specified Above) (42)      □   A6011 Other Commercial Complaint Case (non-tort/non-complex)     1,2,8
  ■— 'S
  S
     o                                             □   A6000 Other Civil Complaint (non-tort/non-complex)               1,2,8

                    Partnership Corporation
                                                   □   A6113 Partnership and Corporate Governance Case                  2,8
                       Governance (21)

                                                   □   A6121 Civil Harassment With Damages                              2,3,9




  u
   <0       U)
                                                   □   A6123 Workplace Harassment With Damages                          2,3,9

                                                   □   A6124 Elder/Dependent Adult Abuse Case With Damages              2, 3,9
                       other Petitions (Not
                      Specified Above) (43)        □   A6190 Election Contest                                           2
  II                                               □   A6110 Petition for Change of Name/Change of Gender               2,7
                                                   □   A6170 Petition for Relief from Late Claim Law                    2,3,8
                                                   □   A6100 Other Civil Petition                                       2,9




                                                   CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                      AND STATEMENT OF LOCATION                                         Page 3 of 4
 For Mandatory Use
       Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 17 of 37 Page ID #:27

 SHORT TITLE:    Brown v. Ford Motor Company                                                CASE NUMBER




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
        type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
        (No address required for class action cases).

                                                                        ADDRESS:
   REASON:                                                                                    1338 14th Street. Apt. 206
    □ 1.B2.D3.D4.D5.D6.D7. □ 8. □ 9.D10.D11.



   CITY:                                       STATE:     ZIP CODE:


   Santa Monica                                CA         90404

Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                       District of
        the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: July 23, 2020
                                                                                        (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:
        1.      Original Complaint or Petition.
       2.       If filing a Complaint, a completed Summons form for issuance by the Clerk,
       3.       Civil Case Cover Sheet, Judicial Council form CM-010.
       4.       Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
                02/16).
       5.       Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
       6.       A signed order appointing the Guardian ad Litem .Judicial Council form Cl V^OI 0, if the plaintiff or petitioner is a
                minor under 18 years of age will be required by Court in order to issue a summons.
       7.       Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
                must be served along with the summons and complaint, or other initiating pleading in the case.




                                              CIVIL CASE COVER SHEET ADDENDUM                                               Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                                 AND STATEMENT OF LOCATION                                                    Page 4 of 4
  For Mandatory Use
                                        ■L.        1   .7^4--
                                                                                 rs                         ■i




    Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 18 of 37 Page ID #:28

                                                                                                      Reserved for Clerk’s File Stamp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
                                                                                                                 FILED
 Stanley Mosk Courthouse                                                                             Sifiertor C«Jrt cf CaBfdrwa
 111 North Hill Street, Los Angeles, CA 90012                                                          CoyntyofLoaAfissfes
                                                                                                           07/23/2020
                   NOTICE OF CASE ASSIGNMENT                                                  StianSR. CatBf,Exaai§ii<eOSaar/ dedofCoui

                                                                                               By:               N. Alvarez             Deputy
                          UNLIMITED CIVIL CASE

                                                                                      CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 20STCV27820

                           TmS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE                 DEPT              ROOM              ASSIGNED JUDGE                       DEPT             ROOM
   ✓     Dennis J. Landin                     51




    Given to the Plaintiff/Cross-Complainant/Attorney of Record        Sherri R. Carter, Executive Officer / Clerk of Court
    on 07/24/2020                                                             By N, Alvarez                                         , Deputy Clerk
                 (Date)
LACIV190(Rev 6/18)          NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
    Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 19 of 37 Page ID #:29

                                   Instructions for handling unlimited civil cases
The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.
APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross­
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.
FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.
SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.
This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.
Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionallv Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV190(Rev 6/18)           NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 20 of 37 Page ID #:30

                                                                                                   2019'CEN-014-00

                                                                                      FILED
                                                                               Superior Court of Calilbrola
  I                                                                               County of Los Angeles
  2                                                                                  MAY as 2019
  3
                                                                           Sbcrri ^Carter, E^Uve Oftleer/CIerk
                                                                            87.r                   _.Dqmtf
  4                                                                               t^^llndaMina

  5
                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
  6
                                    FOR THE COUNTY OF LOS ANGELES
  7

  8   DM RE LOS ANGELES SUPERIOR COURT )                 FIRST AMENDED GENERAL ORDER
      -MANDATORY ELECTRONIC FILING )
  9   FOR CIVIL                        )
 10                                                  )
                                                     )
 11
 12          On December 3,2018, the Los Angeles County Superior Court mandated electronic filing of all
 13   documents in Limited Civil cases by litigants represented by attorneys. On January 2, 2019, the Los
 14   Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex
 15   Unlimited Civil cases by litigants represented by attorneys. (California Rules of Court, rule 2.253(b).)
 16   All electronically filed documents in Limited and Non-Complex Unlimited cases are subject to the
 17   following:
 18   1) DEFINITIONS
 19      a) “Bookmark” A bookmark is a PDF document navigational tool that allows the reader to
 20          quickly locate and navigate to a designated point of interest within a document.
 21      b) ‘*£flling Portal” The oITicial court website includes a webpage, referred to as the efiling
 22          portal, that gives litigants access to the approved Electronic Filing Service Providers.
 23      c) ‘‘Electronic Envelope” A transaction through the electronic service provider for submission
 24          of documents to the Court for processing which may contain one or more PDF documents
 25          attached.
 26      d) “Electronic Filing” Electronic Filing (eFiling) is the electronic transmission to a Court of a
 27          document in electronic form. (California Rules of Court, rule 2.250(b)(7).)
 28

                                                             1
                         RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RLING FOR QVIL
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 21 of 37 Page ID #:31

                                                                                                2019-GEN-014.00



 1      e) ‘‘Electronic Filing Service Provider” An Electronic Filing Service Provider (EFSP) is a
 2         person or entity that receives an electronic filing from a party for retransmission to the Court.
 3         In the submission of filings, the EFSP does so on behalf of the electronic filer and not as an
 4         agent of the Court. (California Rules of Court, rule 2.250(b)(8).)
 5      0 “Electronic Signature” For purposes of these local rules and in conformity with Code of
 6         Civil Procedure section 17, subdivision (b)(3), section 34, and section 1010.6, subdivision
 7         (b)(2). Government Code section 68150, subdivision (g), and California Rules of Court, rule
  8        2.257, the term “Electronic Signature” is generally defined as an electronic sound, symbol, or
 9         process attached to or logically associated with an electronic record and executed or adopted
 10        by a person with the intent to sign the electronic record.
 11     g) “Hyperlink” An electronic link providing direct access from one distinctively marked place
 12         in a hypertext or hypermedia document to another in the same or different document.
 13     h) “Portable Document Format” A digital document format that preserves all fonts,
 14         formatting, colors and graphics of the original source document, regardless of the application
 15        platform used.
 16   2) MANDATORY ELECTRONIC FILING
 17     a) Trial Court Records
 18         Pursuant to Government Code section 68150, trial court records may be created, maintained,
 19         and preserved in electronic format. Any document that the Court receives electronically must
 20         be clerically processed and must satisfy all legal filing requirements in order to be filed as an
 21         official court record (California Rules of Court, rules 2.100, et seq. and 2.253(b)(6)).
 22     b) Represented Litigants
 23         Pursuant to California Rules of Court, rule 2.253(b), represented litigants are required to
 24         electronically file documents with the Court through an approved EFSP.
 25     c) Public Notice
 26         The Court has issued a Public Notice with effective dates the Court required parties to
 27         electronically file documents through one or more approved EFSPs. Public Notices containing
 28         effective dates and the list of EFSPs are available on the Court’s website, at www.lacourt.org.
                                                             2
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC HLING FOR CIVIL
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 22 of 37 Page ID #:32

                                                                                                  2019.GEN-014-00



  1        d) Documents in Related Cases
 2            Documents in related cases must be electronically filed in the eFiling portal for that case type if
 3            electronic filing has been implemented in that case type, regardless of whether the case has
 4            been related to a Civil case.
 5    3) EXEMPT LITIGANTS
 6         a) Pursuant to California Rules of Court, rule 2.253(b)(2), self-represented litigants are exempt
 7            from mandatory electronic filing requirements.
  8        b) Pursuant to Code of Civil Procedure section 1010.6, subdivision (d)(3) and California Rules of
 9            Court, rule 2.253(b)(4), any party may make application to the Court requesting to be excused
 10           from filing documents electronically and be permitted to file documents by conventional
 11           means if the party shows undue hardship or significant prejudice.
 12   4) EXEMPT FILINGS
 13        a) The following documents shall not be filed electronically:
 14            i)    Peremptory Challenges or Challenges for Cause of a Judicial Officer pursuant to Code of
 15                  Civil Procedure sections 170.6 or 170.3;
 16            ii)   BondsAJndertaking documents;
 17            iii) Trial and Evidentiary Hearing Exhibits
 18            iv)   Any ex parte application that is filed concurrently with a new complaint including those
 19                  that will be handled by a Writs and Receivers department in the Mosk courthouse; and
 20            v)    Documents submitted conditionally under seal. The actual motion or application shall be
 21                  electronically filed. A courtesy copy of the electronically filed motion or application to
 22                  submit documents conditionally under seal must be provided with the documents
 23                  submitted conditionally under seal.
 24        b) Lodgments
 25            Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in
 26   paper form. The actual document entitled, “Notice of Lodgment," shall be filed electronically.
 27   //
 28   //


                          HRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RLING FOR CIVIL
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 23 of 37 Page ID #:33

                                                                                                2019.GEN-0I<M)0



  1   5) ELECTRONIC FILING SYSTEM WORKING PROCEDURES
 2      Electronic filing service providers must obtain and manage registration information for persons
 3      and entities electronically filing with the court.
 4    6) TECHNICAL REQUIREMENTS
 5      a) Electronic documents must be electronically filed in PDF, text searchable format when
 6          technologically feasible without impairment of the document’s image.
 7      b) The table of contents for any filing must be bookmarked.
 8      c) Electronic documents, including but not limited to, declarations, proofs of service, and
 9          exhibits, must be bookmarked within the document pursuant to California Rules of Court, rule
10          3.1110(f)(4). Electronic bookmarks must include links to the first page of each bookmarked
11          item (e.g. exhibits, declarations, deposition excerpts) and with bookmark titles that identify the
 12         bookedmarked item and briefly describe the item.
13      d) Attachments to primary documents must be bookmarked. Examples include, but are not
14          limited to, the following:
 15         i)     Depositions;
 16         ii)    Declarations:
 17         iii)   Exhibits (including exhibits to declarations);
 18         iv)    Transcripts (including excerpts within transcripts);
19          v)     Points and Authorities;
20          vi)    Citations; and
21          vii) Supporting Briefs.
22      e) Use of hyperlinks within documents (including attachments and exhibits) is strongly
23          encouraged.
24      f) Accompanying Documents
25          Each document acompanying a single pleading must be electronically filed as a separate
26          digital PDF document.
27      g) Multiple Documents
28          Multiple documents relating to one case can be uploaded in one envelope transaction.
                                                        4
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 24 of 37 Page ID #:34

                                                                                                2019.GEN-014.00



  1     h) Writs and Abstracts
 2         Writs and Abstracts must be submitted as a separate electronic envelope.
  3     i) Sealed Documents
 4         If and when a judicial officer orders documents to be filed under seal, those documents must be
  5        filed electronically (unless exempted under paragraph 4); the burden of accurately designating
  6        the documents as se^ed at the time of electronic submission is the submitting party's
  7        responsibility.
  8     j) Redaction
  9        Pursuant to California Rules of Court, rule 1.201, it is the submitting party’s responsibility to
 10        redact confidential information (such as using initials for names of minors, using the last four
 11        digits of a social security number, and using the year for date of birth) so that the information
 12        shall not be publicly displayed.
 13   7) ELECTRONIC FILING SCHEDULE
 14     a) Filed Date
 15        i) Any document received electronically by the court between 12:00 am and 11:59:59 pm
 16            shall be deemed to have been effectively filed on that court day if accepted for filing. Any
 17            document received electronically on a non-court day, is deemed to have been effectively
 18            filed on the next court day if accepted. (California Rules of Court, rule 2.253(b)(6); Code
 19            Civ. Proc. § 1010.6(b)(3).)
 20        ii) Notwithstanding any other provision of this order, if a digital document is not filed in due
 21            course because of: (1) an interruption in service; (2) a transmission error that is not the
 22            fault of the transmitter, or (3) a processing failure that occurs after receipt, the Court may
 23            order, either on its own motion or by noticed motion submitted with a declaration for Court
 24            consideration, that the document be deemed filed and/or that the document’s filing date
 25            conform to the attempted transmission date.
 26   8) EX PARTE APPLICATIONS
 27     a) Ex parte applications and all documents in support thereof must be electronically filed no later
 28        than 10:00 a.m. the court day before the ex parte hearing.

                                                             5
                        RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RUNG FOR CIVU-
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 25 of 37 Page ID #:35

                                                                                             2019-GEN-014-00



  1     b) Any written opposition to an ex parte application must be electronically filed by 8:30 a.m. the
  2        day of the ex parte hearing. A printed courtesy copy of any opposition to an ex parte
  3        application must be provided to the court the day of the ex parte hearing.
 4    9) PRINTED COURTESY COPIES
  5     a) For any filing electronically filed two or fewer days before the hearing, a courtesy copy must
  6        be delivered to the courtroom by 4:30 p.m. the same business day the document is efiled. If
  7        the efiling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom
  8        by 10:00 a.m. the next business day.
  9     b) Regardless of the time of electronic filing, a printed courtesy copy (along with proof of
 10        electronic subnussion) is required for the following documents:
 11         i)   Any printed document required pursuant to a Standing or General Order;
 12        ii)   Pleadings and motions (including attachments such as declarations and exhibits) of 26
 13              pages or more;
 14       iii)   Pleadings and motions that include points and authorities;
 15        iv)   Demurrers;
 16        v)    Anti-SLAPP filings, pursuant to Code of Civil Procedure section 425.16;
 17        vi)   Motions for Summary Judgment/Adjudication; and
 18       vii)   Motions to Compel Further Discovery.
 19     c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of
 20         additional documents. Courtroom specific courtesy copy guidelines can be found at
 21        www.lacouri.ofg on the Civil webpage under “Courtroom Information."
 22   10) WAIVER OF FEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS
 23     a) Fees and costs associated with electronic filing must be waived for any litigant who has
 24        received a fee waiver. (California Rules of Court, rules 2.253(b)(), 2.258(b), Code Civ. Proc. §
 25         1010.6(d)(2).)
 26     b) Fee waiver applications for waiver of court fees and costs pursuant to Code of Civil Procedure
 27         section 1010.6, subdivision (b)(6), and California Rules of Court, rule 2.252(0. may be
 28         electronically filed in any authorized action or proceeding.

                                                            A
                      RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RUNG FOR CIVIL
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 26 of 37 Page ID #:36

                                                                                                  2019-GEN-OI4-00



  1    1) SIGNATUE^ ON ELECTRONIC FILING
 2        For purposes of this General Order, all electronic, filings must be in compliance with California
 3        Rules of Court, rule 2.257. This General Order applies to documents filed within the Civil
 4        Division of the Los Angeles County Superior Court.
  5

. 6.          This First Amended General Order supersedes any previous order related to electronic filing,
  7    and is effective inunediately, and is to remain in effect until otherwise ordered by the Civil
  8    Supervising Judge and/or Presiding Judge.
  9
 10
 11
 12
       DATED: May 3,2019

                                      mmm 4          \o

                                                     ►
                                                      •n
                                                             KEVIN C. BRAZE.E
                                                             Presiding Judge


 13
 14
 15
 16
 17
 18
 19
 20

 21
 22

 23
 24

 25
 26
 27

 28

                                                          7
                          RRST AMENDED GENERAL ORDER RE MANDATORY ELECmONIC RLING FOR CIVIL
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 27 of 37 Page ID #:37




                                          The Early Organizational Meeting Stipulation, Discovery
                                      Resolution Stipulation, arid Motions in Limine Stipulation are
        8ups>iar Court erCelliomla
        Ceanty el Los AnsalSB         voluntary stipulations entered into by the parties. The parties
                                      may enter into one, two, or alt three of the stipulations;
                                      however, they may not alter the stipulations as written,
                                      because the Court wants to ensure uniformity of application.
        LesAnsslasCouisty
        BarAssDcisUon
        UUeaUeaSscUan
                                      These stipulations are meant to encourage cooperation
        Loa Angalsg County            between the parties and to assist In resolving Issues in a
        Ber AraoetaUort Ubar end
        GmtiiayBMmt Low Section       manner that promotes economic case resolution and Judicial
                                      efficiency.
         &
                •jt \r; Aor-*?*

        C4
                                          The    following organizations endorse         the   goal of
                  Aitomsye
        Aasoalsttan or Los Aitsatas
                                      promoting efficiency In litigation and ask that counsel
                                      consider using these stipulations as a voluntary way to
                                      promote communications and procedures among counsel
                                      and with the court to fairly rasolve Issues in their cases.


       8euUisf»Catlfenila
       Dslsnee Counsel
                                                 ^ Los AsjgeJes County Bar Association
                                                 Labor and EmpSoymeM Law Section^
       Aseedattenef
       BusfaiMo Trial Lnwysrs




                                                ^Association of Business Triai Lawyers^
       CaSmnUEmirioymeni
       LsteyeroABBeeletion



          LACIV230(NarV)
          LASC Aypnvad 4*11
          ForOpllenalUite
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 28 of 37 Page ID #:38




     «ua UQ auAue cr onecMTin        wiiout .niisuar                             fuisoAnnuufaA                                           Acssasl Id CM • f >• a>«»




               TEIEPHON8NO.;                                    FAXwg.lOstou));
      5.MAU. «30ResS<OjiSiiii!!l):
         ATTOatgV yow <N«1M»
     .SUPER80R COURT OF CALIFORM5A. COUNTY OF LOS ANGELES
     COUHWOUSBAjWtesS:                                 '   ■   ---------------------------------------------------------------

     PUUMTIPPJ




                                                                                                                                 CASCmuubEA;
                        STSPULATJON - DISCOVERY RES0LUT60M

          This 88Spu!atIon Is InJsndad 8o provide a fasU and informal resoluSion of discovery issues
          dhrough llmSied paperwork and an informal conference wifh the Court to aid in the
          resolutiion of the issues.

          The parties agree that:

           1. Prior io the discovery cuLoff irt this aclion, no discovery motion shall be filed or heard unless
              the moving parly firsl makes a wrillen request for an Informal Discovery Conference pursuant
              to the terms of this stipulation.

          2. At the informa! Discovery Conference the Court will consider Ihe dispule presented by parties
             and determine t^ether it can be resolved informally. Nothing set forth herein will preclude a
             party from making a record at the condusion of an Informal Discovery Conference, either
             oraBy or In writing.

          3. Following a reasonable and good faith attempt at an Informal resolution of each issue to be
             presented, a party may request an Infonmal Discovery Conference pursuant to the followlnq
             procedures:

                    a. The party requesting the Informal Discovery Conference will:

                        I.     RIa a Request for Informal Discovery Conference with the clerk’s office on the
                               approved form (copy attached) and deliver a courtesy, conformed copy to Ihe
                               assigned department;

                       ii.     Include a brief summary of the dispule and specify the relief requested; and

                      ill.     Serve ihs opposing party pursuant to any authorized or agreed method of service
                               that ensures that Ihs opposing parly receives the Request for Informal Discovery
                               Conference no later than the next court day following the filing.

                    b. Any Answer to a Request for Informal Discovery Conference must:

                        i.     Also be filed on the approved form (copy attached):

                       il.     Include a brief summary of why the requested relief should be denied;
         LAaV03a(»taw)
         lASC Appmvsd 04/tt                 STHPUa-ATSON - DJSCOVERY RESOLUTION
         For OpUonsI Use
                                                                                                                                                         P899 !o!3
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 29 of 37 Page ID #:39




            ittu                                                                   CAUiCAdfq




                    III.   Be filed wJShIn two (2) court days of recaipl of Ihe Request; and

                    iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                           method of service that ensures that the opposing party receives the Answer no
                           later than the nejd court day following the filing.

            e. No other pleadings. Including but no! limlled to exhibits, declarations, or attachments, will
               be accepted.

            d. If the Court has not granted or denied the Request for Informal Discovery Conference
                   within ten (10) days following the fHing of the Request, then it shall be deemed to have
                   been denied. If the Court acts on the Request, the parties will be nQlified whether the
                   Request for Informal Discovery Conference has been granted or denied and. If granted,
                   Ihe date and time of the Informal Discovery Conference, which must be within twenty (20)
                   days of the filing of the Request for Informal Discovery Conference.

            e. If the conference Is not held within twenty (20) days of the filing of the Request for
               Informat Discovery Conference, unless extended by agreement of the parties and the
               Court, then the Request for the tnformal Discovery Conference shall be deemed to have
               been denied at that lime.

        4. If (a) the Court has denied a conference or (b) one of the lime deadlines above has expired
           without the Court having acted or (c) the Snformal Discovery Conference is concluded without
           resolving the dispute, then a party may fife a discovery motion to address unresolved Issues.

        5. The parties hereby further agree that the time for making a motion lo compel or other
           dtsoovery motion Is tolled from the date of filing of the Request for Informal Discovery
           Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
           fiting of the Request for Informal Discovery Conference, whichever Is earifer. unless extended
           by Order of the Court.

           It is the underslanding and Intent of Ihe parties that this stipulation shall, for each discovery
           dispute lo which it applies, constitute a writing memorializing a “spadfic later dale to which
           the propounding [or demanding or requesting] party and the responding party have agreed in
                     within the meaning of Code Civil Procedure sections 2030.300(c). 2031.320(c). and


        6. Nothir^ herein will predude any party from applying ex parte for appropriate relief, deluding
           an order shortening time for a motion lo be heard concerning discovery.

        7. Any party may terminate this stipulation by giwng twenty-one (21) days notice of Intent to
           terminate the stipulation.

        8. References to "days" mear^ catendar days, unless otherwise noted. If the date for perfonning
           any act pursuant to this slipulalion falls on a Saturday, Sunday or Court holiday. Ihen Ihe lime
           for performing thal act shall be extended lo the next Court day.



       UCIV036(nBw)
       LASCAppnusd 04/11             STOPULATfOM - DISCOVERY RESOLUTION
       ForOpUonslUM                                                                                Piige 2 o/3
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 30 of 37 Page ID #:40




        t»<asttni£




        The following parties stipulate:

        Data:
                                                          >
                     {TypB ORPWNTNAME)                                    (Af7&^f^V FOR K/JWitf n
        Dale:
                                                               ____
                     (TYT»E OR PRIWT NAAffiJ                             (AnORNSY POR 06FEH0AM1I
        Dale:

                     (TtP6 OR PRINT MAUEI                                TaTORnEV   for   DEFENOMiri
        Date:

                     irvPE OR PRWT NMIEJ                                 IATIORP^Y fOR O6F£N0AKT»
        Date:
                                                           >
                     (TYPE OR PRINT NAACJ                        (AnORNEY fOR                             J
        Dale:

                     (TYPE OR PRfNT NAME)                        (ArrORNEYfOR
        Dale:

                     aYPa OR PRWT NAME)                         ' (ATTOWIEY   for




        LACfiV03S(now)
        LASCAetim)ved04/n              ST5PULAT80M - DISCOVERY RiiOLUTIOM
        l^orOpOonaJUso                                                                                 PaOB3o»3
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 31 of 37 Page ID #:41




     KUQ AM otm^&a 07 aneaxav Off pwrv   iHffl/t «rT0Ai41                                         M«>«i4 U> CM 9 tt* Sierz?




               tasmiNEP^o.:                                 FA» NO. (Opttona):
      64MAa. AC0R835 (Optima^:
         ATTORIgV Pdt Ptomrt:
      SUPERIOR COURT OF CALBFORMiA. COUMIY OF LOS ANGELES
     voUnmyl^ AOOh£5S:

     ptAWTlPP:

     OEFCNdWT?

                                                                                          cASd^judCK
              STIPULATION - EARLY ORGANOZATIONAL ftSEETING

          This stipulation is inSendsd So ancourage cooparailon among She parties at an aafJy stage In
          the litigation and to assist the parties In efJIcisnl case resoSulion.

          The parties agree that:

          1. The parties commit to conduct an initial conference (in-person or via leteconference or via
             wfdeoconfeiranco) within 15 days from the dale this stipulation is signed, to discuss and consider
             whether thara can be agreement on the following:

                 a. Are moUons to challenge the pleadings necessary? If the issue can be resolved by
                    amendment as of right, or if the Court would allow leave to amend, could an amended
                    complaint resolve most or all of the issues a demurrer rrrlght otherwise raise? If so, the parUes
                    agree to work Siwough pleading issues so that a demurrsr need only raise Issues they cannot
                    resolve. Is the issue that the defendant seeks to raise arrtsrtable lo resolution on demisrer, or
                    would some other type of motion bo preferable? Could a volunlary targeted exchange of
                    documents or Informallon by any party cure an uncertainty In the pleadings?

                 b. inllial mutual exchanges of documenis at the 'core' of the litigation. (For ©xample. In an
                    employment case, the employment records, personnel file and documenis relating lo the
                    conduct In question could be considered “core." In a personal Injury case, an Incident or
                    police report, medico records, and repair or maintenance records could be considered
                    'core.');

               c. Exchange of names and contact Informallon of witnesses;

              d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
                 Indemnify or reimburse for payments made to satisfy a Judgment;

              e. Exchange of any other Information that might be helpful to facilitate urtoerstanding, handling,
                 or resolulion of the case In a manner that preserves objeclions or privilegas by agreement;

              f.    Controlltog Issues of law lhal, If resolved early, will promote efficlertcy and economy In other
                    phases of the case. Also, whan and how such issues «n be presented to the Court;

              g. Whelher or when the case should be scheduled with a settlement officer, what discovery or
                 court ruling on legal issues Is reasonably required to make seMJemerit discusstons meaningful,
                 and whether the parties wish to use a sitting juc^e or a private mediator or other options as
         LACIV22fl(RairOZ/15)
         lASCAppn>v«d 04/11              STIP5JLAT50N - EARLY ORGANIZAIIONAL MEETING
         ForOpitenalUte                                                                                             »»aB9 lora
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 32 of 37 Page ID #:42




                     discussed In !he “Alternative Dispute Resolution (ADR) Infonnnatton P3d(aie° served wrfth the
                     complaint:

                h. Compulation of damagefl, Including documents, not privileged or protected from disclosure, on
                   which such computation Is based;

                I.   Whether the case Is suitable for the Btpediled Jury Trial procedures (see InformaUon at
                     mxm.lacouftom under ’CmT and then under "Ganeral Informalloif).

        2.           The time for a defending party to respond to a complaint or cross-complaint wilt be extended
                     to                         for the compfainl, and                            for the cross-
                               (WStHTDATEl                                        (MCERT tSSTE)
                     complaint, which is comprised of Ihe 30 days to respond under Government Code § 6BB16(b),
                     and the 30 days pamtitted by Code of CMl Procedure section 1054(a), good cause having
                     been found by Ihe Civil Supervising Judge due to the case management benefits provided by
                     this Stipulation. A copy of the General Order can be found at wwwJBCourt.ora under “C/v/f,
                     click on ‘Genarai InfomaUorf, then click on ‘Voluntary Efficient Litigation SUpuMons'.

        3.           The parties wUI prepare a joint report tilled ”Jolr»t Status Report Pursuant to Initial Conference
                     and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
                     results of their meet and confer and advising the Court of any way It may assist the parties'
                     efficient conduct or resolullorr of the case. The parties shall attach the Jdnt Status Report to
                     Ihe Case Management Conference statement, and file the documents when the CMC
                     statement is due.

        4.           References to "days" mean calendar days, unless otherwise noted. If the data for performing
                     any act pursuant to this sUpulatlon falls on a Salurday, Sunday or Court holiday, then Ihe time
                     for performing that act shall be extended to the next Court day

        The following parties stipulate:
        Date:
                                                                       V
                       (TYPE OR PRINT MAME)                                        (ATTORNEY FOR PtAINTIFF)
        OalEC
                                                                       >
                       (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
        O&le;
                                                                       r
                       (TYPE OR PRINT NAME)                                       (ATTORNEY FOR OEFENOAm^
        Data:
                                                                       >
                       (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
        Dale;

                       (TYPE OR PRINTNAME)                                  (ATTORNEY FOR
        Date;
                                                                      >
                       (TYPEOR PRINTNAME)                                   (ATTORNEY FOR                          J
        Data:
                                                                      >
                       (TYPE OR PRINT NAME)                                 (ATTORNEY FOR


       UACIV 229 (Rov 02/15)
       lASCAnximd 04/11            STrUUnOM - early organszatjoj^al meeting                                   F3ga2oI2
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 33 of 37 Page ID #:43




     •(M(iC4«o«£o:iiae0 AftesMctriMpAArrivirooui anoaMO                   mjiOABtMjain                                 is Oaa'« r U tuaet




               THimaZNC NO.'                                        (Opltenal}:
      E-MAO. Aooness (OptenAJ):
         ATTQftNSr POft <Mativ>h
     SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
     COORmOOSE ADDRESS:

     PUMWTIFF;

     oefemoawtT

                                                                                                       CASsooftia&r
                             8NFORRSAL DSSCOViRY CONFERENCE
                     (pufsuani lo tha Discovery Resolution SUpulallon ot (ho parties)
           1. This document relates lo;
                 C       Request for Infomial Discovery Conference
                 U       Answer to Request for Informal Discovery Conference
           2. Deadline for Court to decide on Request:_____________        (I«S9(< (iato                10 calffldir day« (allov.tn{) HBog of
                   ms Requtvil)
           3. Deadline for Court to hold Informal Discovery Conference:                                            (Insert djia 20 caftnda/
                   •toys foBowing laing of (be RoitueU).

           4. For a Request for Snforfnal Oiscovery ConforBnce, briefly describe the nature of th®
              discovary dispute, Including th® facts and legal arguments at Issue. For art Answer to
              Request for Informal Olecovery Conforenc®, briefly doacrlbo why tha Court should deny
              the requested discovery, Including the facts and legal arguments at Issue.




                                                                                                                                            ;




               I




          UCIVOMtimo)
          lASC ^proved 04/11                        IMFORMAL DISCOVERY CONFERENCE
          ForOfiUonal Uu                   (pursuant lo the Discovery Resolution Stipulation of Ihe parlies)
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 34 of 37 Page ID #:44




     (U««*KDAKimUAQ^6ncat«Y0a{>Mlr%9niiouf AT?«a»aY               OTattaUIiAAQSR           P    kw etek • Hi ftw«




               TCiePHOHEHO.:                          FAX NO iOpOorsS):
      64AAJi AOOnaSS tOpHvai):
         ATTCWNCir PCT fNagioS:
      SUPER80R COURT OF CALiFORWiA. COUNTY OF LOS ANGELES
     COURTHOUSig AOOAESS:

     PtAWTiPF;

     dbfenoantT

                                                                                   CA&CnuNBO)
                 STjPULATSON AMD ORDER - M0T50MS !W LI6fl8ME


          This sJlpuSatlon (s intended to provide fast and informal resoEutJon of evidentiary
          issues through dSSogsnt efforts to define and discuss such Issuss and limit paperwork.


          The parties agree that:

          1. At least ___ days before the final status conference, each parly wifi provide all other
             parties with a list containing a one paragraph eKplanalion of each proposed motion In
             limine. Each one paragraph esplanation must identify the substance of a single proposed
             motion In limine and the grounds for the proposed motion.

          2. The parties thereafter will meet and confer, either in person or via teleconference or
             videoconference, concerning all proposed motions in limine. In that meet and confer, the
             parties will determine:

              a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                 stipulate, they may file a stipulation and proposed order with the Court.

              b. Whether any of (he proposed motions can be briefed and submitted by means of a
                 short Joint statement of Issues. For each motion which can be addressed by a short
                 Joint statement of Issues, a short joint statement of Issues must be filed with the Court
                 10 days prior to the final status conference. Each side’s portion of the short joint
                 statement of Issues may not exceed three pages. The parlies will meet and confer to
                 agree on a date and manner for exchanging the parties' respective portions of the
                 short Joint statement of issues and the process for filing the short Joint statement of
                 issues.

         3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
            a short joint statement of issues wilt be briefed and filed in accordance with the CaHfomia
            Rules of Court and the Los Angeles Superior Court Rules.



         UaV075(tw»)
         lASC Approvod W/II           STtPULATJOIM AND ORDER - RflQTiONS IN UWIIME
         ForOpdooBlUs*                                                                                   Paoo 1 o( 2
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 35 of 37 Page ID #:45




         t»<Qsi( urns                                                   CAUMUWKA




         The following parties siipulato:
         Date;
                                                          0*

                        (TYPE OR PRINT NAME)                        (ATTORNEY FOR PU>ilNTlFF)
         Dale:

                        (TYPE OR PRINT NAME)                       (ATTORNEY FOR DEFENDANT)
         Date;

                        (TYPE OR PRINT NAME)                       (ATTORNEY FOR DEFENDANT)
         Date:
                                                          i'
                        (TYPE OR PRINT NAME)                       (ATTORNEY FOR DEFENDANT)
         Oaie;

                        (TYPE OR PRINT NAME)                   (ATTORNEY FOR                        J
        Date;

                        (TYPE OR PRINT NAME)                   (ATTORNEY FOR                        J
        Dale:
                                                          >
                        (TYPE OR PRINT NAME) ^                 (ATTORNEY FOR


        TOE COURT SO ORDERS.
          Date;
                                                                        JUDtClAJL OFFICER




        LACIV 075 (new)
        LASCAptunved 04/10       STIPULAT00M AMD ORDER - RflOTIONS IN UMINE                 Putjo 2 of 2
                                           ‘   -
                                                                             ?■ -                                    a ■ '
 '               ■   -^   ’-i   •   '
                                                                F
Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 36 of 37 Page ID #:46


     'A
          m                     Superior Court of California^ County of Los Angeles




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
      •    Saves Time: ADR is faster than going to trial.
      •    Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
      •    Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
      •    Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.

Disadvantages of ADR
      •    Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
      •    No Public Trial: ADR does not provide a public trial or a decision by a Judge or jury.

Main Types of ADR:

      1.   Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
           settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

      2.   Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
           strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
           acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                      Mediation may be appropriate when the parties
                         • want to work out a solution but need help from a neutral person.
                         • have communication problems or strong emotions that interfere with resolution.
                      Mediation may n^ be appropriate when the parties
                                •       vvant a public trial and want a Judge or Jury to decide the outcome.
                                •       lack equal bargaining power or have a history of physical/emotional abuse.



      LASC CIV 271 Rev. 01/20
      For Mandatory Use                                                                                                      1
                                                                                                                                 1-^




Case 2:20-cv-07821-AB-PVC Document 1-2 Filed 08/27/20 Page 37 of 37 Page ID #:47




                                                                                                                                       ^   -j.:




    3,   Arbitration; Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
         person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
         trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
         information about arbitration, visit http://www.courts.ca.gov/programs-adr.htnri

    4.   Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
         date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
         make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
         a settlement. For information about the Court's MSC programs for civil cases, visit
         http://www.lacourt.org/divi5ion/civil/CI0047.aspx



Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/CI0109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm




LASC CIV 271 Rev. 01/20
For Mandatory Use



                                                                                                                             2
